Citation Nr: 0907163	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran honorable active service from May 1967 to May 
1969 and from February 1974 to February 1977.  

According to an administrative decision dated in August 1998 
regarding the issue of character of discharge, the Veteran 
had active service from February 1974 to February 1979 that 
was considered dishonorable for VA purposes.  In a September 
2006 administrative decision, the RO determined that clear 
and unmistakable error was committed in the August 1998 
decision and that the Veteran was considered to have been 
discharged unconditionally under other than dishonorable 
conditions in February 1977.  Thus, the record shows that the 
Veteran's active service from February 1977 to February 1979 
is characterized as dishonorable.  His periods of honorable 
service are listed above.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In the March 2006 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  However, in September 2008, the Veteran requested 
that his hearing be cancelled.  Accordingly, the Veteran's 
request for a Board hearing on his appeal is considered 
withdrawn and no further action is necessary.


FINDINGS OF FACT  

1.  Hearing loss was not diagnosed during a period of 
honorable service or within one year of discharge from 
honorable service; and, the competent medical evidence of 
record shows that the Veteran's current bilateral hearing 
loss was not etiologically related to a period of honorable 
military service.

2.  Tinnitus was not diagnosed during a period of honorable 
service; and, the competent medical evidence of record shows 
that the Veteran's current tinnitus was not etiologically 
related to a period of honorable military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed 
related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A March 2005 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims for 
entitlement to service connection for hearing loss and 
tinnitus.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the Veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government. 

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disabilities.  Thus, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the error did not affect the essential fairness of 
the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, service personnel records, VA 
treatment records and two VA examinations.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim and a transcript from the Decision Review Officer 
hearing in September 2006.  The Board has carefully reviewed 
such statements and it concludes that the Veteran has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

Accordingly, the Veteran is not prejudiced by appellate 
consideration of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development.  

II.  Merits of the Claims for Service Connection

The Veteran filed a service connection claim for hearing loss 
and tinnitus in March 2005.  He contends that his hearing 
loss and tinnitus are the result of exposure to loud noise 
from a land mine explosion in Vietnam between October 1967 
and October 1968.  The RO denied the claim.  The Veteran 
appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  


Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  As noted above, hearing loss is determined for 
VA purposes using criteria provided under 38 C.F.R. § 3.385.  
A May 2005 VA audiology examination report shows auditory 
thresholds of 40 decibels (dB) or higher in at least one of 
the required frequencies for both ears.  The VA examiner 
noted that the audiological evaluation revealed bilateral 
moderately severe high frequency sensorineural hearing loss.  
As such, the evidence shows that the Veteran has a current 
bilateral hearing loss disability.  The examiner also 
provided a current diagnosis of bilateral tinnitus.  

However, the Veteran's service treatment records show that 
the Veteran did not have a bilateral hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 during his honorable 
periods of active military service.  The Board observes that 
the Veteran underwent an entrance examination in May 1967, 
which included an audiometric examination of both ears.  
Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967.  In July 1966, the VA adopted the ISO standard, which 
is the standard applied in 38 C.F.R. § 3.385.  Therefore, to 
compare the threshold hearing levels to later examinations, 
the ASA units must be converted to the International Standard 
Organization (ISO) units.  The original ASA units will be 
shown in parenthesis.  The Veteran's entrance examination 
shows the following pure tone threshold hearing levels for 
the right ear as converted from ASA units to ISO units: 20 dB 
(5 dB) at 500 Hz, 5 dB (-5 dB) at 1000 Hz, 5 dB (-5 dB) at 
2000 Hz and 5 dB (0 dB) at 4000 Hz.  The pure tone threshold 
hearing level in the Veteran's left ear as converted from ASA 
units to ISO units are as follows:  25 dB (10 dB) at 500 Hz, 
5 dB (-5 dB) at 1000 Hz, 5 dB (-5 dB) at 2000 Hz and 30 dB 
(25 dB) at 4000 Hz.  The service treatment records do not 
indicate that the Veteran complained of any hearing 
impairment or sought treatment for ear related problems 
during the Veteran's active military service between May 1967 
and May 1969.  The Veteran's separation examination in April 
1969 revealed threshold hearing levels as follows: 10 dB at 
500 Hz, 10 dB at 1000 Hz, 15 dB at 2000 Hz and 15 dB at 4000 
Hz for the right ear and 15 dB at 500 Hz, 15 dB at 1000 Hz, 
15 dB at 2000 Hz and 15 dB at 4000 Hz for the left ear.  

The Veteran's second tour of honorable active duty service 
started in February 1974.  The Veteran underwent an entrance 
examination in October 1973, which included an audiometric 
test of both ears.  The pure tone thresholds for the right 
ear were 0 dB at 500 Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz and 
20 dB at 4000 Hz.  The pure tone thresholds for the veteran's 
left ear were 0 dB at 500 Hz, 0 dB at 1000 Hz, 25 dB at 2000 
Hz and 30 dB at 4000 Hz.  The examiner noted that the 
Veteran's ears were normal.  The Board observes that the 
Veteran did not complain of or receive treatment for tinnitus 
or any symptomatology thereof.  

Service treatment records show that the Veteran complained of 
an ear problem in September 1976.  He was referred to an ear, 
nose and throat (ENT) specialist, who determined that the 
Veteran had a 40 percent perforated left tympanic membrane 
with acute hearing loss in the left ear.  An August 1977 
examination shows that the Veteran's pure tone threshold for 
the right ear was the following:  0 dB at 500 Hz, 0 dB at 
1000 Hz, 0 dB at 2000 Hz, 5 dB at 3000 Hz and 0 dB at 4000 
Hz.  The pure tone threshold for the left ear was the 
following: 20 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, 
0 dB at 3000 Hz and 0 dB at 4000 Hz.   The Board concludes 
that the medical record shows that the Veteran did not have 
bilateral hearing loss as defined by VA regulation or 
tinnitus during his honorable period of active service.  

The Board recognizes that the results of the October 1973 
audiology examination represent some hearing loss.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "the threshold for normal hearing is from 0 to 
20 dB [decibels], and higher threshold levels indicate some 
degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The results do not, however, meet the 
requirements of 38 C.F.R. § 3.385.  Further, as discussed in 
greater detail below, the findings the examination were 
discussed in the January 2007 negative VA examination report.

The Board notes that the evidence reveals that the Veteran 
met the requirements of bilateral hearing loss under VA 
regulation in December 1978.  However, the bilateral hearing 
loss was during the period of service that VA has 
characterized as dishonorable.  The Veteran is not a veteran 
qualified to file a claim for any disabilities or injuries 
occurring during the period of service for which he received 
a discharge under dishonorable conditions.  Based on the 
evidence of record, the Board concludes that the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, based on the evidence in 1978, is barred by his 
discharge under other than honorable conditions and VA's 
determination that the discharge is under dishonorable 
conditions.  See 38 U.S.C. § 101(2); see also Laruan v. West, 
11 Vet. App. 80, 85 (1998) (en banc) ("an other than 
dishonorable discharge is a prerequisite to designation as a 
title 38 'veteran.' See 38 U.S .C. § 3.12").  The Board also 
notes that the diagnosis of hearing loss in 1978 was clearly 
outside the one-year presumptive period following his last 
period of honorable service.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

In regards to claimed in-service noise exposure, the 
veteran's DD Form 214 reveals that he served as a combat 
engineer.  It is likely that the veteran was exposed to loud 
noises; as such, noise exposure is consistent with the 
conditions of his active military service.  

The Board acknowledges that the Veteran contends that he 
experienced tinnitus during service.  The Veteran is 
considered competent to report the observable manifestations 
of his claimed disability.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  However, the Board notes that the Veteran has not 
asserted that his tinnitus was constant since separation from 
service.  During the Decision Review Officer (DRO) hearing, 
the Veteran testified that after a land mine went off he had 
ringing in his ears for several days before it stopped.  
Furthermore, the first post-service evidence of complaints of 
tinnitus is when the Veteran filed his claim for service 
connection in February 2005.  The medical evidence does not 
show any reports of tinnitus or ringing of the ears until the 
May 2005 VA examination.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  In the absence of any lay assertions 
and/or competent medical evidence indicating continuity of 
symptomatology since service, the Board finds that service 
connection is not warranted pursuant to 3.303(b).

As there is no competent evidence of a bilateral hearing loss 
disability as defined by VA regulation during the honorable 
period of military service or evidence of continuity of 
symptomatology for tinnitus, the threshold question is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current hearing 
disabilities and his active service, to include noise 
exposure in service.  The Veteran was provided with a VA 
examination in May 2005.  The Board notes that the examiner 
only considered the Veteran's military service between May 
1967 and May 1969.  After a review of the claims file, 
medical history from the Veteran and an audiometric 
examination, the examiner provided the opinion that hearing 
loss and tinnitus was not caused by or the result of military 
noise exposure.  The examiner noted that the Veteran's 
service treatment records show that hearing loss was not 
incurred during the Veteran's service between 1967 and 1969 
and the Veteran had reported a significant history of noise 
exposure as a civilian.  The Veteran underwent another 
audiological examination in January 2007.  The examiner 
provided the opinion that it was less likely than not (less 
than a 50/50 probability) that the Veteran's hearing loss and 
tinnitus was caused by or the result of military noise.  The 
examiner noted that the evidence weighs against any permanent 
hearing impairment prior to 1978, regardless of military, 
occupational or recreational noise.  In forming her 
conclusion, the examiner relied on the Veteran's service 
treatment records, VA treatment records and a physical 
evaluation of the Veteran.  Accordingly, the Board finds this 
evidence to be highly probative.  Nieves- Rodriguez v. Peake, 
No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed).  In addition, the claims file does not contain any 
competent medical evidence that would indicate the Veteran's 
current hearing loss and tinnitus are related to loud noise 
exposure in service.  

The Veteran contends that his bilateral hearing loss and 
tinnitus was caused by military service.  Lay persons can 
provide an account of observable symptoms, such as in this 
case the Veteran's observation that he has difficulty hearing 
and when he first noticed having problems with his hearing.  
See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
However, lay assertions regarding medical matters such as an 
opinion whether a disability is related to an injury or 
disease in service has no probative value because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's hearing impairment and exposure to loud noise 
during military service.  As discussed above, the only 
competent medical evidence of record asserts that the 
Veteran's bilateral hearing loss and tinnitus is not related 
to his military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss and tinnitus is not 
warranted.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


